Citation Nr: 1810345	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  06-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a undiagnosed illness manifested by joint pains in ankles, elbows, hands, wrists, knees, hips, and shoulders. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  His report of discharge reflects that he had service in the Southwest Asia theater of operations from December 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously before the Board in May 2008, July 2011, and July 2017.  In those three instances, the additional issues of entitlement to service connection for a skin disorder, entitlement to service connection for a respiratory disorder, and entitlement to an initial disability rating in excess of 50 percent for sleep apneas.  In May 2008 and July 2011, the Board remanded all four issues for additional development.  In July 2017 the Board dismissed all but the remaining issue of entitlement to service connection for joint pain at the request of the Veteran to withdraw the other three issues.  The remaining issue was remanded for additional development. 

The Veteran appeared at a videoconference hearing at the RO in February 2008 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran service in Southwest Asia from December 1990 to May 1991. 

2.  The Veteran has an undiagnosed illness that is manifests with joint pain in the, ankles, elbows, hands, wrists, knees, hips, and shoulders. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by joint pain in the ankles, elbows, hands, wrists, knees, hips, and shoulders, are met. 38 U.S.C. §§ 1110, 1113, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Stegall Considerations

The Veteran's claim was remanded in July 2017 to obtain an updated medical opinions and outstanding medical records.  The Veteran is entitled to substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, as there is sufficient evidence to grant the Veteran's claim, any deficiencies in complying with the remand are nonprejudicial and do not require a remand. 

Legal Criteria

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, to include chronic medically unexplained multi-symptom illnesses that the Secretary determines under 38 U.S.C. § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

Analysis

The Veteran has reported chronic joint pains throughout his body, and has claimed entitlement to service connection for the condition.  

The Veteran's service records indicate he is a Persian Gulf Veteran.  His DD-214 indicates he served in the Southwest Asia theater from December 1990 to May 1991.  He received the Southwest Asia Service Medal and the Kuwait Liberation Medal for his service.  

The Veteran has indicated that he suffers joint pains in multiple areas of his body.  At an October 2009 VA examination he reported joint pains in his ankles, elbows, hands, wrists, knees, hips, and shoulders.  The examiner noted the Veteran had plantar fasciitis.  X-rays were performed that showed no abnormalities in the feet, bilaterally; "minimal" degenerative changes in the knees, bilaterally,  no abnormalities in the hips; normal alignment of the spine; "slight" narrowing of intervertable space at the L5-S1 level.  Laboratory workup indicated a negative rheumatoid factor.

An opinion in March 2010 indicated that it was less likely than not that the Veteran's pain was due to an undiagnosed illness.  The rationale stated that the Veteran's pain was due to degenerative joint disease.  This rationale is inconsistent with the Veteran's October 2009 VA examination and associated lab results which did not indicate that this diagnosis was present or the cause of all the symptoms.  Therefore, the Board affords the opinion no weight. 

The Board remanded for an opinion on whether the Veteran's condition was secondary to his service-connected plantar fasciitis twice, and both examinations did not indicate a diagnosis for the Veteran's pain.  The August 2017 opinion noted the Veteran had diabetic neuropathy in his feet, but provided no diagnosis related to his remaining symptoms.  Indeed the opinion indicated the Veteran did not have joint pain symptoms.  This is inconsistent with the Veteran's treatment records.  Further, it appears the examiner only considered the Veteran's foot-related symptoms.  Thus the opinion is not probative to the issue of whether the Veteran's joint pain is related to an undiagnosed illness. 

The Veteran has continued to seek treatment for joint pain and muscle pain throughout the pendency of the appeal.  He has been prescribed pain medication, and used a TENS unit to relieve the pain to multiple body systems.  With the exception of his feet, which have diabetic neuropathy and plantar fasciitis, there is no diagnosis that relates to his pain in the remaining multiple joints.  The Board has remanded the claim three times to obtain an examination to determine if the Veteran's pain was related to a specific diagnosis.  These examinations have not credibly indicated a diagnosable cause of the Veteran's pain.  Therefore, the Board finds that the evidence is at least in equipoise that the Veteran's joint pain is caused by an undiagnosed illness.  

The Veteran's joint pain has been present for more than six consecutive months.  The Veteran has credibly testified that the condition wains and waxes in intensity.  Therefore, the Veteran's condition meets the requirements to be considered "chronic" under the applicable regulations. 

The Veteran had qualifying service in the Southwest Asian theater.  Therefore, the Veteran's chronic undiagnosed illness which causes pain in the ankles, elbows, hands, wrists, knees, hips, and shoulders is presumptively service connected.  


ORDER

Entitlement to service connection for a undiagnosed illness manifested by joint pains in ankles, elbows, hands, wrists, knees, hips, and shoulders is granted.



____________________________________________
L.J. BAKKE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


